Title: To George Washington from Brigadier General Anthony Wayne, 25 November 1777
From: Wayne, Anthony
To: Washington, George

 

sir
Camp at White Ma[r]sh [Pa.] 25th Novr 1777

After the most Dispationate & Deliberate Consideration of the Question your Excellency was pleased to propose to the Council of General Officers last Evening; I am Solemnly and Clearly of Opinion; that the Credit of the Army under your Command, the Safety of the Country—the Honor of the American Arms—the Approach of Winter which in a few days will force you from the field—and above all the Depreciation of the Currency of these States, Points out the Immediate necessity of giving the enemy Battle—could they possibly be drawn from their Lines—it’s a Measure Devoutly to be wished.
But if that can not be Effected—It is my Opinion that your Excellency should March tomorrow morning and take part with this Army at the Upper or North end of Germantown—and from thence Immediately Detatch a Working party to throw up or effect to throw up some Redoubts under the direction of Your Engineers—this Intelligence will reach the Enemy—they will Conclude that you Intend to make good your Quarters there, and however desirous they may be to Dislodge you—yet it will take up some time to withdraw their force from the Jersey.
by this manoeuvre you will be within Striking Distance, the Enemy will be Deceived by your Works, your Troops will be fresh and ready to move the same Night so as to Arrive at the Enemies Lines before day light on thirsday morning Agreeable to the proposed plan of Attack—with great part of which I am in fellowship—the out lines are good—they may be Improved to Advantage and Crowned with Success.
It has been Observed by some Gentlemen that the Attack is Hazardous—that if we prevail it will be Attended with great loss.
I agree with the Gentlemen in their position, but however hazardous the Attempt and Altho’ some loss is Certain—yet it is my Opinion—that you will not be in a worse Situation—nor your Arms in less Credit—if you should even meet with a misfortune—than if you were to Remain Inactive.
The eyes of all America are fixed on you, the junction of the Northern Army—which—Obliged Genl Burgoyne to lay down his Arms—gives the Country & Congress some expectation—that a vigorous Effort will be made to Dislodge the Enemy.
It’s not in our power to Command success but it is in our Power to produce a Conviction to the World that we Deserve it. Interim I am your Excellencies Most Obt & very Hume Sert

Anty Wayne B.G.

